Attorney’s Docket Number: TSMP20204002US02
Filing Date: 01/11/2021
Claimed Priority Date: 09/24/2020 (Provisional 63/082,537)
			    08/14/2020 (Provisional 63/065,571)
Applicants: More et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 07/05/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the Group II invention (drawn to a method of making a semiconductor structure), in the reply filed on 07/05/2022, is acknowledged. Applicant cancelled claims 1-9, added new claims 21-29, and indicated than claims 10-29 read on the elected Group Invention. The examiner agrees. Accordingly, pending in the instant application are claims 10-29. 
Furthermore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


EXAMINER’S AMENDMENT
This application has been put in condition for allowance in view of an authorized Examiner’s Amendment, resolving pending minor issues in the Specification and Claims (see, Interview Summary), as well as formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to the Specification and Claim 16 was given in a telephone interview with Mr. Stephen Cortiaus (Reg. No. 74,750) on 07/29/2022.
The application has been amended as follows:
In the Specification:
Amend Par. [0056], L. 7-10 as follows:
[0056] “…. More impurities may be removed from the upper portions of the first ILD 94 than the lower portions of the first ILD 94, such that the concentration of the impurities in the first ILD 94 increases in a direction extending from the top of the first ILD 94 to the bottom of the first ILD 94.”
In the Claims:
Amend Claim 16, L. 3-4 as follows:
“… , and annealing the first ILD is performed at a temperature in a range of 500 oC to 900 oC.”










In the Title:
Replace the Title with -- Method of Manufacturing an Etch Stop Layer and an Inter-Layer Dielectric on a Source/Drain Region --.

Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record fails to disclose or suggest a method comprising performing a nitridation treatment process on the etch stop layer, the nitridation treatment process increasing the nitrogen concentration of the etch stop layer; depositing a first inter-layer dielectric (ILD) on the etch stop layer, the first ILD having an impurity concentration; and performing an oxide curing process on the first ILD, the oxide curing process decreasing the impurity concentration of the first ILD.
Regarding claim 21, the prior art of record fails to disclose or suggest a method comprising increasing the nitrogen concentration of the etch stop layer by treating the etch stop layer; after treating the etch stop layer, depositing an inter-layer dielectric on the etch stop layer, the inter-layer dielectric having an impurity concentration; and decreasing the impurity concentration of the inter-layer dielectric by curing the inter- layer dielectric.
Regarding claim 26, the prior art of record fails to disclose or suggest a method comprising breaking bonds between the silicon and the impurities of the inter-layer dielectric by exposing the inter-layer dielectric to ultraviolet light; outgassing the impurities; and forming bonds between oxygen and the silicon of the inter-layer dielectric. 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of forming an etch stop layer and an inter-layer dielectric above a source/drain region, and having some process steps similar to the instant inventions. However, none of the references disclose process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814